Title: To John Adams from George Hammond, 4 October 1794
From: Hammond, George
To: Adams, John



Sir,
New York 4th October 1794.

This letter will be delivered to you by Mr Strickland, a very respectable English Gentleman and a friend of mine, whom, as he proposes making a tour in the eastern states, I take the liberty of introducing to your acquaintance, and of assuring you, that I shall esteem any attentions and civilities shewn to him as personal favors conferred upon myself—
I have the honor to be with the greatest regard / Sir, / your most obedient / humble servant

Geo: Hammond.